DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment/Restriction
Applicant’s election without traverse of Group I, Species I, Embodiment 1: Fig. 1, and Claims 1-14 in the reply filed on September 08, 2021 is acknowledged. However, Claim 6 appears drawn to non-elected Species IV, Embodiment 4: Fig. 24 as disclosed in [0106]. Further, Claim 7 appears drawn to non-elected Species II, Embodiment 2: Fig. 19 as disclosed in [0098]. Thus, Claims 6-7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 08, 2021.
Specification
The title of the invention is broad and not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities: [0037] discloses “cover lay 42” and [0039] discloses “coverlay 42”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claims 1 and 8, the limitation “wherein a tensile storage elastic modulus of the third insulator is 1.0 x 109 Pa or greater, up to 1.0 x 1010 Pa, at 0°C, and 1.0 x 106 Pa or greater, up to 6.0 x 108 Pa, at 130°C” fails to clearly define what the exact structure of the third insulator is. The claimed property appears to be obtained by some specific measurements under some conditions as disclosed in [0019] and [0070]-[0072]. However, it is not clear how such a measurement defines the claimed final device. Initially, the measurement is based on JIS K7244-1 (ISO 6721) without specifying any particular version/year. It is not clear what the exact guideline is the measurement based on. Further, the insulators 21 and 22 are removed in order to cut out a size of 10 mm x 50 mm of the insulator 24 for measurement. It is not clear how a piece of the insulator 24 can represent the entire insulator 24 to define the recited tensile storage elastic modulus unless the insulator 24 is entirely homogeneous but not explicitly specified. Further, the measurement requires a certain device as disclosed in [0071]. It is not clear whether some parameters including the specified device are required to As to claims 2 and 3, the recited “thermal cycle test” fails to specify some other parameters to clearly define the test. In view of Critical parameters of thermal cycling testing by TRelic, many parameters and options exist in a thermal cycle test and should be tailored according to the application. One critical parameter is the change rate between the temperature limits that affects how the tested material is heated. This is clearly missing in the Specification and the claim and therefore it is not clear how the recited “thermal cycle test” properly defines the claimed device. Many other parameters such as all of the materials in the claimed device should also determine whether the device can be lit or not under the thermal cycle test but are not specified. Thus, the limitation renders the claims indefinite and clarification is required.					As to claim 5, the limitation “which are both based on different standards” fails to define what “standards” encompass. It is not clear what are considered as “standards” and what the scope of the limitation is. Thus, the limitation renders the claim indefinite and clarification is required.										As to claims 9, 10, 11, 12, and 13, the limitations “mechanical loss tangent”, “humidity”, and “water-absorption coefficient” are similarly rejected in view of the issues raised in claim 1.		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”) in view of JP 2018-38542 A to Tanaka (“Tanaka”).	
As to claim 1, Messere discloses a light emitting device, comprising: a first insulator (1a), which is transparent to light; a first conductor layer (2a), which is provided 9 Pa or greater, up to 1.0 x 1010 Pa, at 0°C, and 1.0 x 106 Pa or greater, up to 6.0 x 108 Pa, at 130°C because having an optimized property such as a tensile storage elastic modulus of the third insulator provides properties excellent in fluidity at the time of softening, adhesion after curing, weather resistance, etc. in addition to translucency, electrical insulation, flexibility, etc. (See Tanaka Page 9).		As to claim 4, Messere further discloses wherein a plurality of light emitting elements (4) are arranged between the first insulator (1a) and the second insulator (1b) (See Fig. 1, ¶ 0199).											As to claim 5, Messere further discloses wherein the plurality of light emitting elements (4) comprise a first light emitting element (4) and a second light emitting element (4), which are both based on different standards (See Fig. 1, ¶ 0202, ¶ 0216).		As to claim 8, Messere in view of Tanaka further discloses wherein the tensile 6 Pa or greater, up to 2.0 x 108 Pa, at 130°C (See Messere and Tanaka).						As to claim 13, Messere further discloses wherein, in an environment in which a temperature is 85°C and a humidity is 85%, the light emitting element (4) keeps lighting for 1000 hours or longer in a state in which the light emitting element (4) is bent along a circle having a radius of 50 mm (See Fig. 1).								As to claim 14, Messere further discloses wherein an electrode (Au/Zn) of the light emitting element (4) is connected to the conductor layer (2a) via a bump (Al) provided on the electrode (Au/Zn) (See Fig. 1, Fig. 2, ¶ 0203, ¶ 0207).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”).		As to claim 2, Messere discloses a light emitting device comprising: a first insulator (1a), which is transparent to light; a first conductor layer (2a), which is provided on a surface of the first insulator (1a); a second insulator (1b), which is transparent to light and arranged to oppose the first conductor layer (2a); a light emitting element (4), which is arranged between the first insulator (1a) and the second insulator (1b) and connected to the first conductor layer (2a); and a third insulator (3), which is transparent to light and arranged between the first insulator (1a) and the second insulator (1b) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0196, ¶ 0197, ¶ 0198, ¶ 0199, ¶ 0202, ¶ 0203, ¶ 0207, ¶ 0216), wherein, after a thermal cycle test, in which one minute of exposure in an environment with a temperature of 25°C, five minutes of exposure in an environment with a temperature of −40°C, one minute of exposure in the environment with the temperature of 25°C., and exposure in an environment with a temperature of 110°C are carried out As to claim 3, Messere further discloses wherein, after a thermal cycle test, in which one minute of exposure in an environment with a temperature of 25°C, five minutes of exposure in an environment with a temperature of −40°C, one minute of exposure in the environment with the temperature of 25°C, and exposure in an environment with a temperature of 110°C are carried out every five minutes, is performed 1000 times, in a state in which the light emitting element is unlit, the light emitting element can be lit.	
Further, the applicant also has not established the critical nature of the “tensile storage elastic modulus”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 							It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to obtain optimized “tensile storage elastic modulus” in light of design requirements and constrains. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Further, the claim limitation “thermal cycle test” and “in an environment in which a temperature is 85°C and a humidity is 85%, the light emitting element keeps lighting for 1000 hours or longer in a state in which the light emitting element is bent along a circle having a radius of 50 mm” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).												
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Measurement of the Complex Modulus of Elasticity: A Brief Survey.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID CHEN/Primary Examiner, Art Unit 2815